NOTE: ThiS order is nonprecedential
United States Court of Appeals
for the FederaI Circuit
ASUSTEK COMPUTER INC., ASUS COMPUTER
INTERNATIONAL, INC., BFG TECHNOLOGIES,
INC., BIOSTAR MICROTECH (U.S.A.) CORP.,
BIOSTAR MICROTECH INTERNATIONAL CORP.,
DIABLOTEK INC., EVGA CORP., G.B.T. INC., GIGA-
BYTE TECHNOLOGY C0., LTD., HEWLETT-
PACKARD COMPANY, MSI COMPUTER CORP.,
MICRO-STAR INTERNATIONAL COMPANY, -LTD.,
GRACOM TECHNOLOGIES LLC (F0RMERLY KN0wN
As PALIT MIJL'rIME:n1A INc.), PALIT MICROSYSTEMS
LTD., PINE TECI-INOLOGY (MACAO
COMMERCIAL 0FFSHORE) LTD.,
AND SPARKLE COMPUTER COMPANY, LTD.,
Appellants,
V.
INTERNATIONAL TRADE COMMISSION,
Appellee,
AND
RAMBUS, INC.,
Interuen0r,
AND
NVIDIA CORPORATION,
Intervenor.

AsUSTEK c0MPUTER v. ITc 2
20 10- 1556
On appeal from the United States Internati0na1 Trade
C0mmissi0n in Investigati0n N0. 337 -TA-661.
NVIDIA CORPORATION,
Appellan,t,
V.
INTERNATIONAL TRADE COMMISSION,
Appellee, ._
AND
RAMBUS, INC.,
Interven0r.
2010-1557
On appeal from the United States Internati0na1 Trade
C0mmiSSi0n in Investigati0n N0. 337~TA_-661. '
RAMBUS INC.,
Appellan.t,
V.
INTERNATIONAL TRADE COMMISSION,
Appellee,
AND
NVIDIA CORPORATION,
In,tervenor.

F
3 ASUSTEK COMPUTER V. lTC
2010-1483
On appeal from the United States lnternational Trade
Commission in lnvestigation No. 337-TA-661.
ON MOTION
ORDER
Rambus Inc. moves without opposition to treat appeal
nos 2010-1556, -1557 as consolidated appeals for pur-
poses of briefing and moves to treat those cases as com-
panion cases with 2010-1483 for purposes of oral
argument The lnternational Trade C0mmission moves
for an extension of time, until March 28, 2011, to file its
consolidated response brief in 2010-1556, -1557 and its
response brief in 2010-1483. The appellants in 2010-
1556, -1557 move to suspend the time to file "‘a corrected
brief and to accept the previously submitted brief.
Upon consideration thereof
IT ls 0RDERED THAT: ~
(1) The motions are granted Consolidated briefs
shall be filed for 2010-1556, -1557. That case will be
argued consecutively with 2010-1483 before the same
merits panel
(2) The brief filed by the appellants in 2010-1556,
-1557 is accepted for filing
(3) The ITC's brief in 2010-1556, -1557 is due March
28, 2011. Rambus's consolidated brief in 2010-1556,
-1557 is also due March 28, 2011. The ITC's brief in 2010-
1483 is due March 28, 2011. The Intervenor‘s brief in
2010-1483 is also due March 28, 2011.

ASUSTEK COMPUTER V. ITC
JAN 13 2011
Date
cc: Paul M. Bartkowski, Esq.
I. Neel Chatterjee, Esq.
J. Michael Jakes, Esq.
Ruffin B. Cordell, Esq.
s20
FOR THE CoURT
lsi J an Horbaly
J an Horbaly
Clerk
'nC
53-q
3101
sga
Q'\:lu
U.S. CO EALS FOR
THE RCUIT
1111 13s2o1_1
lAN1'BBAI.¥
C1.EH1